Gantt, P. J.
At the March term, 1893, of the Lafayette criminal court, the defendant was indicted, charged with feloniously wounding and stabbing one Allen Jenkins, and the cause continued until the October term, 1893, at which term the defendant was tried, convicted of assault without malice, and his punishment assessed at a fine of $100.
After unsuccessful motions for a new trial and in arrest, defendant filed his application and affidavit for appeal; no bill of exceptions was filed and only a copy of the record proper has been lodged with the clerk of this court, and no error appearing therein, the judgment is affirmed.
All concur.